Citation Nr: 1121716	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  06-35 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased rating for gastroesophageal reflux disease, initially evaluated as noncompensably disabling prior to October 6, 2006, and as 10 percent disabling thereafter.

2.  Entitlement to an initial evaluation in excess of 10 percent for chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1983 to April 2005.

This appeal initially came before the Board of Veterans' Appeals (Board) on appeal of a May 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, as well from a January 2009 decision issued by the VA RO in Houston, Texas.  The Board Remanded the appeal in November 2009.  After the Board Remanded the appeal, the Veteran moved again, returning to a location within the jurisdiction of the Baltimore, Maryland, RO.  Although jurisdiction has apparently not been transferred to the Baltimore RO, it is clear that the Veteran's last known address to the Board is in Maryland; thus, the agency of jurisdiction has been changed as reflected on the title page of this decision.  

The Veteran appeared at a Travel Board hearing before the undersigned in August 2009.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The 2009 Board Remand directed that the Veteran be afforded the opportunity to provide the addressed of two private physicians, Drs. Mattrix and Fram, so that records could be obtained from those physicians.  A letter requesting this information was sent to the Veteran at an address in Houston in March 2010.  In June 2010, the Veteran called the VA RO in Texas to notify them that he lived in Maryland.  However, the letter affording the Veteran an opportunity to provide this information was not re-issued to his new address.  Therefore, this Remand directive has not been completed.

The Veteran did not report for VA examination scheduled in Texas in June 2010.  Instead, he called the RO to advise them that he lived in Maryland, and requested that he be rescheduled for VA examination in Maryland.  The record reflects that VA examinations were scheduled for a date 12 days after the Veteran notified VA of his new address in Maryland.  The Veteran did not report for the VA examination scheduled for June 2010.  

However, there is no record that the Veteran was provided notice of the re-scheduled examinations at his new address in advance of the scheduled examination, and there is no record that the Veteran was advised by telephone that the VA examinations had been scheduled on the date that the Veteran did not report.  There is no evidence in the record before the Board which reflects that the Veteran was advised of the scheduled examinations prior to the date of the scheduled examinations.  The Board specifically directed that such evidence be documented in the claims file.  

The Veteran was notified, by a supplemental statement of the case (SSOC) issued in January 2010 that he had missed the scheduled examinations.  The Veteran was contacted by telephone in late January 2011.  At that time, he apparently indicated that he wanted his appeal to proceed, and that he would send in a written statement to that effect.   However, no written statement has been received from the Veteran indicating that he wants appellate review without additional evidence being obtained.  There is no record that the Veteran was informed, at the time of the January 2011 telephone contact, of the status of each directive in the 2009 Board Remand.  

The Board cannot, under the circumstances, conclude that directions included in the 2009 Remand have been complied with.  In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders, and that the Secretary of Veterans Affairs has a concomitant duty to ensure compliance with the terms of the remand.  As the document obtained did not specifically attain the information needed by the Board, the claim must be returned to the RO for the requested information.
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be advised that he is currently represented by the Texas Veterans Commission.  He should be advised to contact the Texas Veterans Commission to determine whether that organization is willing to continue to represent him.  If not, he should be afforded the opportunity to select a representative who can represent the Veteran in Maryland, if the Veteran continues to reside in Maryland.  

2.  The Veteran should be afforded an opportunity, at his current address, to provide the full name and address for the two private physicians, Drs. Mattrix and Fram, who in the past treated the Veteran for his service-connected gastroesophageal reflux disease and for chondromalacia of the left knee.  

3.  The Veteran should be afforded the opportunity to identify any and all providers who have treated him since he moved to Maryland from Texas, and any other private (non-VA) providers who have treated him during the course of this appeal who are not yet identified.  Following receipt of that information, records should be requested from each identified private treating provider.  All attempts to obtain records should be documented in the file.  The Veteran should be informed if records of an identified provider are not obtained, and provided with an opportunity to submit such reports.

4.  The Veteran's VA clinical records since November 2008 should be obtained from the treating VA facilities in Texas and in Maryland, and the Veteran should be asked whether he was treated at any other VA facility during the period of this appeal.  

5.  The Veteran should be afforded the opportunity to identify or submit alternative records, such as employment clinical records, examinations conducted for employment purposes, physical examinations for education purposes, student health records, employer statements, insurance examination reports, and the like, which might substantiate his claims as to the severity of the service-connected disabilities at issue.  

6.  The Veteran must be given adequate notice of the date and place of any requested examinations, and a copy of all such notifications must be associated with the claims folder.  AFTER the actions specified in paragraphs #1 through #5 have been conducted, the Veteran should be afforded additional VA orthopedic examination in order to more accurately determine the current severity of his service-connected left knee disability.  The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiner(s) prior to completion of the examination(s).  Moreover, a notation to the effect that this record review has taken place must be included in each examination report.

The examiner should describe all symptoms of left knee present, and address schedular criteria for the left femur and knee, including range of motion, crepitus, subluxation, instability, malunion, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness, or similar symptoms.  In particular, the examiner should additionally state whether there is crepitus on use, and, if so, explain the cause of the crepitus.  The examiner should also describe the Veteran's limp, including after repetitive motion and repetitive use of the left leg, and should describe the severity of impairment due to the limp.  All pertinent symptomatology and findings should be reported in detail, all appropriate studies should be performed, and the Veteran's lay statements regarding his symtp0lms should be discussed.

7.  The Veteran must be given adequate notice of the date and place of any requested examinations, and a copy of all such notifications must be associated with the claims folder.  AFTER the actions specified in paragraphs #1 through #5 have been conducted, the Veteran should be afforded additional VA gastroenterology examination in order to more accurately determine the current severity of his service-connected reflux disease.  

The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiners prior to completion of the examinations.  Moreover, a notation to the effect that this record review has taken place must be included in each examination report.

The examiner should describe all symptoms of reflux present, and address schedular criteria for evaluation of reflux.  The Veteran's weight must be stated.  The examiner should specifically comment regarding the presence (or absence) of persistently recurring epigastric distress with dysphagia, pyrosis, or regurgitation.  If there is regurgitation, the examiner should describe whether regurgitation is accompanied by substernal or arm or shoulder pain and, if so, should state whether that symptomatology is productive of "considerable" impairment of health.  The statement of opinion as to the severity of impairment of health due to regurgitation, and substernal or arm or shoulder pain, if present, should be explained.  All pertinent symptomatology and findings should be reported in detail, all appropriate studies should be performed, and the Veteran's lay statements regarding his symptoms should be discussed.

8.  The Veteran is to be advised that failure to report for a scheduled VA examination or examinations without good cause may have an adverse effect on his claims.  

9.  The AMC/RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. 

10.  Thereafter, the RO/AMC should readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome in this case.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


